PER CURIAM.
Appellant seeks reversal of his convictions in a jury trial on two charges of robbery for which he was sentenced to two consecutive terms of seventy-five and fifty years imprisonment.
We have carefully reviewed the record on appeal and the briefs filed herein. Upon our consideration thereof, we conclude that appellant has ■ failed to demonstrate reversible error in the judgments and sentences appealed herein, and the same are therefore
Affirmed.
JOHNSON, Acting C. J., and SPEC-TOR and BOYER, JJ., concur.